Citation Nr: 1208663	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-26 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a chronic skin disorder.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in September 2011.  

At the hearing, the representative indicated that it was unclear to him, whether the issue of service connection for hyperlipidemia had been perfected on appeal and requested additional time to submit evidence on this matter.  However, the Veteran clearly and unequivocally identified the specific issues he wished to pursue on appeal in his August 2008, substantive appeal, which did not include hyperlipidemia.  In view of this, and the representative's failure to submit any additional evidence, the Board finds that this issue is not in appellate status and it will not be addressed in this decision.  

The issue of service connection for a chronic skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues addressed in this decision have been obtained by VA.  

2.  The Veteran did not have hypertension in service, nor is there any competent or credible evidence that any current hypertension is related to service.  

3.  A left knee disability was not present in service, and there is no credible or competent evidence that any claimed left knee disability is related to service or any incident therein.  

CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension due to disease or injury which was incurred in or aggravated by service nor may hypertension be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The Veteran does not have a left knee disability due to disease or injury which was incurred in or aggravated by service nor may any claimed arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter dated in July 2006, addressed the duty to notify provisions of VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA and private medical records from 2005 to 2008 were obtained and associated with the claims file.  The Veteran also testified at a hearing at the RO before the undersigned in September 2011.  

Concerning the claims for hypertension and a left knee disability, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease relevant to the claims, including on a presumptive basis, and no competent evidence that any current hypertension or claimed left knee disability may be related to the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also, 38 C.F.R. § 3.159(c)(4) (2011).  Although further analysis of these issues will be addressed in greater detail in the body of this decision, simply put, the Board does not find the Veteran's contentions credible or supported by any probative evidence so as to trigger VA's duty to undertake any additional development.  At his hearing in September 2011, the Veteran indicated he would be submitting additional evidence showing a relationship between the claimed disabilities and service, but no additional evidence has been submitted.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and hypertension or arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Analysis

The Veteran contends that he was diagnosed with hypertension and was treated for a left knee injury in service and believes that service connection should be established for the two disabilities.  

In deciding a claim for service connection on the merits, the Board must analyze and weigh the probative value and assess the credibility of the relevant evidence and provide a statement of reasons for accepting or rejecting the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Concerning the Veteran's assertions, while he is competent to provide evidence regarding his symptoms and experiences, any such assertions must be weighed against other contradictory statements and medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

With respect to hypertension, although the Veteran asserted in his notice of disagreement that he was diagnosed with hypertension in service, at the hearing in September 2011, both he and his representative acknowledged that there was no evidence in the service treatment records (STR) of hypertension or any elevated blood pressure readings at anytime during service, but that they were "confident" that they could obtain a medical opinion relating his current hypertension to military service, and requested additional time to submit such evidence.  Although the Veteran was afforded additional time to submit evidence on this issue, no further information or evidence has been received.  

Furthermore, the STRs showed no complaints, treatment, abnormalities or diagnosis for hypertension or any other cardiovascular problems during service.  The Veteran's blood pressure on a pre-induction examination in December 1969 was 118/76, and was 132/80 at the time of examination for acceptance into active service in December 1970.  The records showed that the Veteran was seen for lightheadedness in August 1971, which was thought to be either a reaction to ampicillin or possibly a viral syndrome.  When reevaluated three days later, the Veteran reported that his lightheadedness occurred when he stood up or was in hot heat, and that it lasted for about five to ten seconds.  On examination, his blood pressure was 115/80, and there was evidence of otitis media in the left ear.  The impression included "orthostatic hypotension secondary to heat" and left otitis media.  At the time of his separation examination in January 1972, the Veteran's blood pressure was 116/82, and his cardiovascular system was normal. 

Additionally, on a reserve service examination in January 1973, the Veteran specifically denied any dizziness or fainting spells, chest pains or tightness, heart trouble or high or low blood pressure, and no pertinent abnormalities were noted on examination.  The Veteran's blood pressure was 114/78, and his cardiovascular system was normal.  

The evidentiary record includes VA medical records showing treatment for various maladies from June 2005 to July 2008, and private medical records showing treatment from July to October 2005.  A private note, dated in July 2005 showed that the Veteran was first diagnosed with hypertension in 2001.  

Concerning the left knee disability, at the hearing in September 2011, the Veteran testified that he injured his knee when a wire pierced up under his knee cap while moving boxes around in the supply room in service.  The Veteran reported that he was seen on sick call and given a tetanus shot and then returned to duty, but has had problems with the knee ever since.  

In this regard, however, the STRs are completely silent for any complaints, injury, treatment, abnormalities or diagnosis for any left knee problems.  His separation examination in January 1972, showed no complaints, abnormalities or scars referable to the left knee, and his lower extremities were normal on examination.  

The Veteran's immunization record showed that he was given multiple vaccinations on various dates within the first three months of service.  While the record showed that he was given "tetanus toxoid and diphth tox comb." vaccinations on January 23, and March 16, 1970, there are no corresponding medical records showing treatment for any other medical problems, including any left knee injury on those dates.  Furthermore, the record showed that the Veteran was given two additional vaccinations on January 23rd (influenza and oral polio trivalent 1).  Therefore, it is reasonable to assume that these vaccinations were given during the routine course of service enlistment, and not as a consequence of some injury as the Veteran now asserts.  Additionally, since the STRs show that the Veteran was seen for unrelated maladies on March 9, March 15, and April 3, 1970, but do not reflect any treatment on March 16, 1970, it is reasonable to conclude these records represent all the records of treatment, further contradicting the assertion of knee injury treatment in service.  

It is also significant to note, that while the Veteran now claims to have had left knee problems ever since the alleged injury in service, he specifically denied any knee problems, lameness or arthritic problems on a Report of Medical History for reserve service in January 1973, and no pertinent abnormalities were noted on examination.  At that time, the Veteran also denied that he had any other medical problems, or had been treated for any other illness or injuries in the past five years, other than those noted in the report.  
At this point, the Board notes that while the Veteran provided VA with authorization to obtain private treatment records from 2006 to the present and indicated that he was treated at VAMC Albany since 2006, he testified at the hearing in September 2011, that he started receiving treatment by VA sometime around 1994.  When pressed by his representative, the Veteran indicated that he went to VAMC Albany, Georgia for some sort of ointment for his skin problems since he got out of service in the 1970's, but couldn't recall if he was treated for any other problems at that time.  The representative stated that he would provide VA with authorization to obtain additional private medical records, and was "extremely comfortable" that they could obtain a medical opinion from a physician relating the Veteran's current left knee disability to service, and would submit that to VA.  However, as with the claim for hypertension, no further information or evidence has been received.  

The Board has considered remanding the appeal to attempt to obtain possible VA treatment records from the 1970's to the present.  However, given the Veteran's claim of treatment was so vaguely expressed, together with the absence of any complaints, reported treatment or objective findings of hypertension or any left knee problems in service, at the time of discharge from service, or on a reserve service examination one year after his discharge from active service, as well as the fact that the Veteran specifically denied having any illness, injury or treatment for any medical problems when examined for reserve service in 1973, and the absence of any evidence of a left knee disability or hypertension until some three decades or more after service, the Board finds that remanding the appeal would be a waste of VA resources and serve no useful purpose.  

While the Veteran alleges that he has had chronic left knee problems since service, there was no mention of any left knee problems on any of the medical reports of record prior to the filing of this claim in June 2006.  The documentary evidence in this case showed that two days after filing his claim for VA benefits in 2006, the Veteran stated to a VA examiner (for the first time) that he had a few problems that he would like to talk to him about, including hypertension and left leg pain, and said that his leg problems had been present since service.  Significantly, the Veteran made no mention of any specific injury or knee problems and described his leg problem as cramps.  The assessment at that time include possible left leg claudication.  Recently, the Veteran submitted a statement from a VA outpatient clinic, dated in October 2011, to the effect that the Veteran has ongoing problems with left knee pain.  

The Board has a duty to assist the Veteran in obtaining evidence to support his claim under 38 C.F.R. § 3.150.  However, the Veteran also has a corresponding duty to cooperate fully with VA's reasonable efforts to obtain the relevant records and must provide the approximate time frame covered by the records and the condition for which treatment was provided.  38 C.F.R. § 3.150(c)(2).  With respect to the claims for hypertension and a left knee disability, the Veteran has provided inconsistent and vague assertions as to the nature and dates of his alleged VA treatment.  While he testified that he was treated for a skin disorder by VA sometime in the 1970's after his discharge from service (this issue is addressed in the remand portion of this decision) he did not report any specific treatment for hypertension or his alleged left knee disability.  The fact that there is not a single mention of any left knee problems in any of the medical reports of record until after the filing of this claim in 2006, or any evidence of hypertension until 2001, supports the conclusion that the Veteran's assertions regarding the onset of these disabilities is not reliable.  That the Veteran would have ongoing left knee problems and hypertension since 1972, and allegedly be receiving VA treatment for over 30 years, but never file a claim with VA until some 34 years after his discharge from service is not believable or credible.  

As indicated above, the appeal was held in abeyance for over 60 days to provide the Veteran an opportunity to submit additional evidence, with the representative asserting at the hearing that he was "extremely comfortable" could easily be obtained.  However, neither the Veteran or his representative has provided any evidence showing treatment for hypertension prior to 2001, or for any left knee problems prior to the filing of this claim, and no evidence suggesting a relationship between any current disability and service.  

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Veteran now claims that he has had chronic left knee problems and hypertension since service, he was not shown to have any pertinent abnormalities in service or on a reserve service examination one year after discharge from active service, and was not shown to have hypertension until 2001, nearly three decades after his discharge from service.  The only other evidence of a current left knee problem is a recent statement from a VA physician to the effect that the Veteran has ongoing left knee pain.  However, there is no indication as to the nature or etiology of his knee pain.  In any event, as there is no persuasive, competent or credible evidence of hypertension or any left knee problems in service, within one year of discharge from service or until some three decades or more after service, the Board finds no reasonable basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection for hypertension and a left knee disability is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for hypertension is denied.  

Service connection for a left knee disability is denied.  



REMAND

The Veteran testified that he developed a skin rash on his penis after he underwent a circumcision in service, and that he was given an ointment in service and had the prescription refilled by VA on numerous occasions after service.  The Veteran contends that he has had a chronic skin disorder since service and believes that service connection should be established for a chronic skin disorder.  

Although the STRs do not show any specific treatment for a skin disorder of the genitals in service, they do show that the Veteran underwent an elective circumcision because of phimosis with associated balanitis in January 1971.  Given the Veteran's reported history of a chronic skin disorder associated with the documented circumcision in service and alleged treatment since his discharge from service, the Board finds that there is sufficient evidence to warrant a VA examination to determine the nature and etiology of any current skin disorder of the penis.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be associated with an event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be asked to provide the names and addresses of all medical care providers who treated him for any skin problems of the genitalia since his discharge from service.  Thereafter, the AMC should attempt to obtain treatment records from all identified sources, including any treatment records from VAMC Albany, Georgia, since July 1970, and associate them with the claims file.  If any VA records are unavailable or cannot be located, the VAMC must provide confirmation and an explanation as to why the records are unavailable.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified skin disorder of the penis.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished, and the examiner should describe all findings in detail and provide a thorough rationale for all opinions offered.  The examiner should provide an opinion as to whether it is at least as likely as not that any identified skin disorder of the penis had its onset in, or is otherwise related to service.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


